NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  H. D. WILHOITE,
                  Claimant-Appellant,

                           v.

 ERIC K. SHINSEKI, Secretary of Veterans Affairs,
              Respondent-Appellee.
             ______________________

                      2013-7110
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 10-2018, Judge Lawrence B.
Hagel.
               ______________________

               Decided: December 9, 2013
                ______________________

   H. D. WILHOITE, of Trinity, Alabama, pro se.

    AUSTIN FULK, Trial Attorney, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent-appellee.
With him on the brief were STUART F. DELERY, Assistant
Attorney General, JEANNE E. DAVIDSON, Director, and
FRANKLIN E. WHITE, JR., Assistant Director. Of counsel on
the brief were DAVID J. BARRANS, Deputy Assistant Gen-
eral Counsel, and MEGHAN D. ALPHONSO, Attorney, United
2                                       WILHOITE   v. SHINSEKI



States Department of Veterans Affairs, of Washington,
DC.
               ______________________

    Before DYK, O’MALLEY, and CHEN, Circuit Judges.
PER CURIAM.
    H. D. Wilhoite appeals the decision of the United
States Court of Appeals for Veterans Claims (“Veterans
Court”), affirming in part and vacating and remanding in
part the Board of Veterans’ Appeals (“Board”) decision
denying Mr. Wilhoite’s claims to disability benefits. For
the reasons set forth below, we dismiss for lack of jurisdic-
tion.
                     I.   BACKGROUND
    Mr. Wilhoite served in the United States Army on ac-
tive duty from July 1953 to May 1955. Since February
1956, Mr. Wilhoite has pursued claims for disability
benefits, the history of which is detailed in full in the
Veterans Court’s opinion. See Wilhoite v. Shinseki, No.
10-2018, slip op. at 2–5 (Vet. App. May 30, 2013).
    Recently, the Board considered two medical opinions
offered by private physicians, who provided conflicting
diagnoses regarding Mr. Wilhoite’s alleged complaints. In
evaluating the opinions, the Board found that they did not
qualify as new and material evidence that justified reo-
pening his benefits claims for low back disorder and
hypertension. The Board also denied Mr. Wilhoite’s
claims to benefits for rheumatoid arthritis, a psychiatric
disorder, and an increased rating for duodenal ulcer
because Mr. Wilhoite had failed to report for multiple
scheduled examinations. Last, the Board found that Mr.
Wilhoite had not met the criteria for total disability rating
based on individual unemployability.
WILHOITE   v. SHINSEKI                                   3



    Mr. Wilhoite appealed to the Veterans Court. Except
for his myocarditis claim, 1 the court found that the Board
had not clearly erred in denying Mr. Wilhoite’s claims.
Specifically, the court found that the new opinion evi-
dence did not establish a nexus between Mr. Wilhoite’s
service and claims to low back disability and hyperten-
sion. Id. at 6. For his claims to benefits for rheumatoid
arthritis, a psychiatric disorder, and an increased rating
for duodenal ulcer, the court held that the Board did not
err in denying those claims based on Mr. Wilhoite’s re-
fusal to attend a medical examination. Id. at 8–10.
Regarding the total disability rating, the court affirmed
the Board’s decision that Mr. Wilhoite failed to establish
the requirements of 38 C.F.R. § 4.16(a). Id. at 10–11. The
court also denied Mr. Wilhoite’s motion to compel the VA
to produce parts of his service record, finding that the
agency had given him a copy of his entire 3,577 page
claims file. Mr. Wilhoite filed a motion for reconsidera-
tion to the Veterans Court, which was denied, and then
appealed the decision to us.
                         II. DISCUSSION
   Section 7292(a) limits our jurisdiction to review Vet-
erans Court decisions to the legal rulings and interpreta-


   1     The Veterans Court vacated the portion of the
Board’s decision relating to Mr. Wilhoite’s claim to bene-
fits for myocarditis. In its decision, the Board had reo-
pened Mr. Wilhoite’s claim of myocarditis based on the
new and material evidence presented, but denied it on the
merits. The court below reversed, finding that the Board
should have remanded the reopened claim to the regional
office because Mr. Wilhoite had not waived his right to
have the regional office consider his newly submitted
evidence. Id. at 7–8. Because that claim was vacated and
remanded, this issue is not part of this appeal and we do
not address it.
4                                      WILHOITE   v. SHINSEKI



tions relied on by the court to render its decision.
38 U.S.C. § 7292(a). Unless an appeal presents a consti-
tutional issue, we may not review “a challenge to a factual
determination” or a “challenge to a law or regulation as
applied to the facts of a particular case.”
Id. § 7292(d)(2)(A)–(B).
    Mr. Wilhoite does not argue that the Veterans Court
misinterpreted a statute or regulation. Instead, he re-
counts the facts of his case and asks for a “favorable
decision, on the true facts of 100% service connected
disability.” Appellant’s Br. at 15 (emphasis in original).
As noted above, fact findings fall outside our jurisdiction.
Prenzler v. Derwinski, 928 F.2d 392, 393 (Fed. Cir. 1991).
Furthermore, any argument that the Veterans Court
incorrectly weighed the evidence presented, including the
two medical opinions, is also outside of our jurisdiction.
Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010)
(“The evaluation and weighing of evidence and the draw-
ing of appropriate inferences from it are factual determi-
nations committed to the discretion of the fact-finder.”).
    Mr. Wilhoite does argue that the Army had a “consti-
tutional (duty) to make sure the person was in good
health before they took him into the U.S. Army,” Appel-
lant’s Informal Br. Resp. No. 3, and that the Army “took
away his right to life, liberty, and the pursuit of happi-
ness, [that] the Declaration of Independence give[s] him,”
Appellant’s Informal Mot. 13. This effort to raise a consti-
tutional claim also fails. The Veterans Court did not
address any constitutional issues in its decision, and Mr.
Wilhoite does not identify any viable basis for a constitu-
tional violation. The true nature of his dispute lies with
the merits of the Veterans Court’s factual determinations.
Raising a constitutional dispute in name only cannot
invoke this Court’s jurisdiction. Helfer v. West, 174 F.3d
1332, 1335 (Fed. Cir. 1999) (holding that “characteriza-
tion of [a] question as constitutional in nature does not
confer upon us jurisdiction that we otherwise lack”).
WILHOITE   v. SHINSEKI                                   5



    Finally, Mr. Wilhoite appeals the Veterans Court’s
denial of his motion to compel the VA to produce docu-
ments that he contends should be in the record. This
aspect of Mr. Wilhoite’s appeal also raises no constitu-
tional issues or challenges to the Veterans Court’s inter-
pretation of law. Therefore, we also lack jurisdiction over
this claim.
     Accordingly, we dismiss Mr. Wilhoite’s appeal for lack
of jurisdiction.
                         DISMISSED
                           COSTS
   No costs.